Citation Nr: 1600625	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Detroit, Michigan, Regional Office (RO).

The Board notes that this issue was remanded for further development in January 2015, specifically for a further VA examination with opinions.  That examination was conducted in March 2015, and this case now returns before the Board.

The Board notes that, also in that January 2015 remand, the issues of service connection for hypertension, whether the rating reduction for degenerative disc disease at L4-L5 and L5-S1 (low back disability) from 40 percent to 10 percent, effective May 1, 2014, was proper, including whether an increased evaluation was warranted, and for a TDIU, were remanded for the issuance of a Statement of the Case.  While this appeal was pending, a July 2015 rating decision restored the Veteran's low back disability, effective May 1, 2014, and granted the Veteran TDIU from February 28, 2011.  As these issues were fully granted, they are no longer before the Board.  The issues of an increased rating in excess of 40 percent for the Veteran's lumbar spine disability, and service connection for hypertension, were the subject of a July 2015 Statement of the Case.  The Veteran did not file a substantive appeal in regards to those issues.  Therefore, the remaining issue in appellate status is as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds a further remand is warranted in this case.  As noted above, this claim was remanded for further development in January 2015, to include a VA examination as to whether the Veteran's cervical spine disability was incurred in service, is secondary to any service connected disability, or is aggravated by a service connected disability, to specifically include aggravation by the Veteran's service connected lumbar spine disability.

The Veteran's representative, in a December 2015 statement, indicated that in their opinion, the RO had not followed the prior Board remand directives, as they did not feel the examiner offered an opinion as to aggravation.  In reviewing the March 2015 VA examination report, the examiner did state that the Veteran's cervical spine disability was not aggravated by his service connected low back disability.  However, the Board does agree with the Veteran's representative, in that the examiner, while offering such opinion, did not actually discuss the question of aggravation in his reasons and bases.  As the examiner was requested to provide reasons and bases for all his opinions in the prior remand, and as the representative has specifically, and correctly, pointed out that the examiner did not provide reasons and bases for his aggravation opinion, the Board finds it has no choice but to remand this issue in order that a more thorough opinion might be provided as to the question of aggravation.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail; however, it is necessary to ensure that the Veteran receives all due consideration under the law.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran for his cervical spine disability in March 2015.  Request that the examiner offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran's cervical spine disability may have been aggravated by his service connected lumbar spine disability.  Ask the examiner to please offer reasons and bases for any opinion offered.  If that examiner is unavailable, an opinion must be obtained from another VA examiner.

2. After this development has been completed, and the requested opinion associated with the Veteran's claims file, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




